Citation Nr: 1537040	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel









INTRODUCTION

The Veteran had active military duty with the United States Merchant Marine from March 1944 to March 1945.  See  38 C.F.R. § 3.7(x)(15).  The Veteran died on July 2009.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On the Appellant's substantive appeals, she requested a Travel Board hearing, which was scheduled for November 6, 2014.  The Appellant failed to appear and did not indicate any desire to reschedule.  As such, the Appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDINGS OF FACT

1.  The Veteran died in July 2009.  The death certificate shows that he died of adult failure to thrive and the underlying cause was listed as advanced dementia.  

2.  At the time of the Veteran's death he was service connected for asbestosis evaluated as 30 percent disabling and bilateral hearing loss evaluated as 30 percent disabling.  The Veteran's total rating at the time of death was 50 percent disabling.  

3.  The evidence does not demonstrate that the Veteran's death is otherwise related to his service connected disability or to any event or incident in active service.  





CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has claimed that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in July 2009 from adult failure to thrive and advanced dementia.  At the time of the Veteran's death he was service connected for Asbestosis and bilateral hearing loss.  Having carefully, considered the claim in light of the evidence of record, the Board finds the cause of the Veteran's death was not related to his service connected disabilities, nor is there is any evidence showing that the Veteran should have been service connected for failure to thrive or dementia.  

The Board notes initially that, although the Veteran served in combat during a period of war, the evidence does not suggest, and the appellant does not contend that the claimed cause of death is related to combat.  As such, the combat provisions are not applicable.  38 U.S.C.A. § 1154(b) (West 2014), 38 C.F.R. § 3.304(d) (2014).

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a). 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 
The record reflects that at the time of his death, the Veteran was service-connected for asbestosis and bilateral hearing loss.  However, the Veteran died failure to thrive caused by his advanced dementia.  The Appellant has asserted that his asbestosis contributed to the Veteran's death.  The Appellant has not asserted that either his failure to thrive or the Veteran's advanced dementia should have been service connected, but the Board will review the evidence of record to confirm that service connected is not warranted.  The Appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

The Appellant testified at a hearing at the RO in September 2010.  At this hearing she suggested that the Veteran's asbestosis contributed to his death.  She claims that he had a persistent cough during his life that was caused by his service connected disability.  However, the Veteran's death certificate contradicts her belief and does not list his asbestosis as a contributing cause of the Veteran's death.  While the Appellant is certainly competent to describe the Veteran's symptoms, she is not competent to render such an opinion as to the cause of the Veteran's death as the evidence does not demonstrate that she possesses the ability, knowledge, or experience to provide such an opinion in this case.  Determining the cause of the Veteran's death goes beyond a simple and immediately observable cause-and-effect relationship and would require review and interpretation of clinical tests and knowledge of the workings of the body and the diseases which affect it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

A review of the Veteran's post service medical records do not reveal treatment or a diagnosis of dementia.  Although the Veteran's STRs are unavailable, the Appellant does not appear to contend that he should have been service connected for advanced dementia or failure to thrive.  Further, the Appellant does not contend that either dementia or failure to thrive was noted in service, became manifest within a year of separation, or was related to service.  To the contrary, the Appellants notes that the Veteran was very healthy for most his life and lived to the age of 91.  Furthermore, the Veteran's VA treatment records show no treatments for or diagnoses related to dementia or a failure to thrive.  As such, there is no indication that dementia or failure to thrive were related to service nor caused or aggravated by service.  

As there is no evidence that the Veteran died due to his service connected disabilities and no evidence that the Veteran should have been service connected for advanced dementia, entitlement to service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the Appellant's claim and there is no doubt to be resolved.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 38 U.S.C.A. § 5107(v); 38 C.F.R. § 3.102.  






Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In this case, the VCAA duty to notify was satisfied by way of the September 2009 letter.  The Appellant was notified of the disorders for which the Veteran was service connected.  Further, she was provided explanations of the evidence and information required to substantiate her claim.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  In this case, the Board finds that the Appellant has had the opportunity to meaningfully participate in the adjudication of her claim fully and the duty to assist letter was sufficiently tailored to respond the Appellant's specific claim.  Based on the submission of additional statements and evidence the claim was readjudicated in January 2014.  

Concerning the duty to assist, the Veteran's service treatment records are not of record.  The RO has obtained VA outpatient treatment records from the Orlando VAMC.  The Appellant submitted lay statements in support of her claim.  The RO attempted to obtain medical records from the VA medical center in New York City, but they received a negative response as to the existence of such records.  The Appellant requested that the RO obtain records form Winter Park Memorial Hospital.  The Appellant did submit VA Form 21-4142; however, during the course of her appeal the authorization expired.  The Appellant was requested on two separate occasions to submit a new VA Form 21-4142, but to date has not submitted such updated form.  There is no indication that there are additional records that have yet to be requested.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  The Board considered whether a medical opinion was necessary, however in this case there is no indication that a further VA opinion would aid in substantiating the claim. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Rather the sole indication that the death was related to service is the Appellant's own statement.  see e.g. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)(since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.").  Although Waters applied McLendon and is not directly on point, the logic is similar for DIC claims.  The Board therefore finds that the barre assertion of a link is insufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion under 38 U.S.C.A. § 5103A(d) ; see also DeLaRosa, 515 F.3d at 1319 .  

As such, the duty to assist has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


